DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 9, 11, 13, 17, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briman et al (US 2016/0123947 A1) in view of Sandhu (US 2011/0143101 A1), in view of Haick et al (11,092,563 B2) further in view of Iwayama et al (8,309,950 B2).
Regarding claim 1, Briman et al discloses a field-effect transistor (FET) device (Figure 1) comprising: a substrate (Figure 1, reference 104) and a dielectric layer (Figure 1, reference 116), a gate electrode (Figure 1, reference 114), at least one source electrode (Figure 1, reference 110), and at least one drain electrode (Figure 1, reference 112), and at least one channel (Figure 1, reference 106) comprising semi-conducting elongated nanostructures (paragraph 0092).
However, Briman et al does not disclose said substrate and said layer comprising a disulfide.
Sandhu discloses said substrate and said layer comprising a disulfide (paragraph 0052).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Briman et al with the teachings of Sandhu for the purpose of forming the substrate and dielectric with a disulfide, in order to form a silane bond through a molecular chain between a first and second functional group which bonds the sulfur and metal atoms to the substrate in graphene structured TFT devices.
Briman et al and Sandhu disclose the above claimed subject matter.
However, Briman et al and Sandhu do not disclose the disulfide-containing poly(urea-urethane) (PUU) polymer.
Haick et al discloses the disulfide-containing poly(urea-urethane) (PUU) polymer (column 13, lines 37-40).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Briman et al and Sandhu with the teachings of Haick et al for the purpose of using disulfide containing poly(urea-urethane) (PUU) polymer in order to provide flexibility, load sensitivity and mechanical strength to the substrate in pressure or analyte sensors.
Briman et al, Sandhu and Haick et al disclose all of the above claimed subject matter.
However, Briman et al, Sandhu and Haick et al do not disclose said electrodes comprising electrically conductive elongated nanostructures.
Iwayama et al discloses said electrodes comprising electrically conductive elongated nanostructures (column 3, lines 3-11).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Briman et al, Sandhu and Haick et al with the teachings of Iwayama et al for the purpose of forming electrodes comprising electrically conductive elongated nanostructures in order to move electrons that are suppressed from colliding with impurities or the like and scattering within the GAA transistor to realize ballistic transport.
Regarding claim 3, Briman et al discloses being in a form of a back-gated transistor (Figure 1, reference 100), wherein the gate electrode (Figure 1, reference 114) is disposed on the substrate (Figure 1, reference 104) and contacts a bottom side of the dielectric layer (Figure 1, reference 116), and wherein the at least one source electrode (Figure 1, reference 110), the at least one drain electrode (Figure 1, reference 112), and the at least one channel (Figure 1, reference 106) are disposed on a top side of the dielectric layer (Figure 1, reference 116), the at least one channel (Figure 1, reference 106) being in electric contact (paragraph 0093) with the at least one source electrode (Figure 1, reference 110) and the at least one drain electrode (Figure 1, reference 112).
Regarding claim 4, Briman et al in view of Iwayama et al disclose wherein the electrically conductive elongated nanostructures, semi-conducting elongated nanostructures or both are selected from the group consisting of nanotubes, nanowires, nanoribbons, nano-whiskers, nanostrips, nanorods, and combinations thereof (Iwayama et al, column 3, lines 3-11; prima facie case of obviousness as stated above).
Regarding claim 5, Briman et al in view of Iwayama et al disclose wherein the electrically conductive elongated nanostructures are made of a material selected from the group consisting of a metal, metal alloy, carbon, and combinations thereof and wherein the semi-conducting elongated nanostructures are made of a material selected from the group consisting of carbon, silicon, and combinations thereof (Iwayama et al, column 2, lines 3-11; prima facie case of obviousness as stated above).
Regarding claim 7, Briman et al disclose wherein the electrically conductive elongated nanostructures comprise electrically conductive carbon nanotubes (CNTs) or silver nanowires (AgNWs) and the semi-conducting elongated nanostructures comprise semi-conducting CNTs (paragraph 0038).
Regarding claim 9, Briman et al disclose wherein the electrically conducting elongated nanostructures of the gate electrode (Figure 1, reference 114) are embedded within the substrate (Figure 1, reference 104), and/or wherein the semi-conducting elongated nanostructures of the at least one channel (Figure 1, reference 106) are deposited onto the at least one source electrode (Figure 1, reference 110) and the at least one drain electrode (Figure 1, reference 112) or embedded within a surface portion of the dielectric layer (Figure 1, reference 116).
Regarding claim 11, Briman et al disclose wherein the substrate (Figure 1, reference 104) has a thickness of less than about 5 µm and/or wherein the dielectric layer has a thickness of less than about 5µm (Figure 1, reference 106).
Regarding claim 13, Briman et al in view of Sandhu, further in view of Haick et al disclose wherein the disulfide-containing poly(urea-urethane) polymer is composed of a 4-aminophenyl disulfide (APDS) monomer and a poly(propylene glycol) tolylene 2,4-diisocyanate terminated (PPG-TDI) (Haick et al, column 20, lines 48-63; prima facie case of obviousness as stated above).
Regarding claim 17, Briman et al discloses wherein the at least one channel has a thickness of less than about 50 nm (Figure 1, reference 106), and/or wherein the at least one source electrode (Figure 1, reference 110) and the at least one drain electrode (Figure 1, reference 112) and the gate electrode (Figure 1, reference 114) have a thickness of less than about 500 nm.
Regarding claim 30, Briman et al in view of Sandhu further in view of Haick et al disclose consisting essentially of the substrate (Figure 1, reference 104), the gate electrode (Figure 1, reference 114), the at least one source electrode (Figure 1, reference 110), the at least one drain electrode (Figure 1, reference 112), the dielectric layer (Figure 1, reference 116), and the at least one channel (Figure 1, reference 106), wherein the substrate and the dielectric layer consist essentially of the disulfide (Sandhu, paragraph 0052)containing PUU polymer (Haick et al, column 13, lines 37-40), the electrodes consist essentially of electrically conductive CNTs or silver nanowires (Briman et al, paragraph 0038), and the channel consists essentially of semi-conducting CNTs (Briman et al, Figure 1, reference 106; prima facie case of obviousness as stated above in claim 1).
Regarding claim 32, Briman et al discloses configured for temperature sensing, humidity sensing or both, and/or wherein the device is coupled to a detection device for measuring a change in at least one property of the at least one drain electrode, at least one source electrode, gate electrode, or any combination thereof, said at least one property selected from the group consisting of current, threshold voltage, hole mobility, and electrical potential (Figure 4, reference 130; paragraph 0121).
Allowable Subject Matter
12.	Claims 14, 21, 24, 26, 35, 37, 39, 45 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest a field-effect transistor (FET) device comprising: wherein the disulfide-containing poly(urea-urethane) polymer is composed of a 4-aminophenyl disulfide (APDS) monomer and a poly(propylene glycol) tolylene 2,4-diisocyanate terminated (PPG-TDI) monomer (claim 14), incorporated into claim 13, further incorporated into the independent claim 1 and in the context of its apparatus, along with its depending claims, a polymer selected from the group consisting of polystyrene-block-polyisoprene-block-polystyrene (PS-b-PI-b-PS), polydimethylsiloxane (PDMS), polybutadiene rubber, polyurethane thermoplastic elastomer, and combinations and derivatives thereof, and wherein said elastic layer contacts the substrate, the at least one channel, the at least one source electrode and/or the at least one drain electrode (claim 21), further comprising a protecting layer comprising a polymer selected from the group consisting of PDMS, PS-b-PI-b-PS, 1-styrene-butadiene-styrene block copolymer (SBS), 2-styrene ethylene butylene styrene block copolymer (SEBS), polybutadiene rubber, polyurethane thermoplastic elastomer, and combinations and derivatives thereof, and/or wherein the protecting layer contacts the at least one channel, the at least one source electrode and the at least one drain electrode, or the elastic layer (claim 24), further comprising a backing layer comprising a material selected from the group consisting of cellulose, polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polyimide (Kapton), and combinations and derivatives thereof and/or an adhesive layer, comprising a polymer selected from the group consisting of polyvinyl alcohol (PVA), polyethyleneimine (PEI) and polyethylene glycol (PEG), and wherein the backing layer and/or the adhesive layer contacts the substrate (claim 26), a method for fabricating the FET device according to claim 1, the method comprising: a) applying an aqueous dispersion comprising electrically conductive elongated nanostructures onto a rigid substrate, thereby forming the gate electrode; b) applying a solution comprising the disulfide-containing PUU polymer or prepolymer on top of the gate electrode, thereby forming the substrate; c) transferring the gate electrode and the substrate to a flexible substrate, wherein the contacts the flexible substrate; d) applying the aqueous dispersion comprising electrically conductive elongated nanostructures onto a rigid substrate, thereby forming the at least one source electrode and the at least one drain electrode; e) applying the solution comprising the disulfide-containing PUU polymer or prepolymer on top of the at least one source electrode and the at least one drain electrode, thereby forming the dielectric layer; f)transferring the at least one source electrode, the at least one drain electrode, and the dielectric layer to the gate electrode, wherein the dielectric layer contacts the gate electrode; and g) applying an aqueous dispersion comprising semi-conducting elongated nanostructures onto the at least one source electrode and the at least one drain electrode, thereby forming the at least one channel (claim 35) all incorporated into the independent claim 1 and in the context of the recited apparatus, along with their depending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
June 16, 2022